DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application is a continuation of application 16/977360, filed on 9/1/2020, which is a national stage entry of application PCT/EP2019/054924, filed on 2/28/2019, which claims priority from US provisional applications 62/803057, filed on 2/8/2019, 62/736108, filed on 9/25/2018, and 62/638778, filed on 3/5/2018. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 8 of U.S. Patent No. 11,340,532 in view of Wedowski et al. (US PGPub 2005/0104015, Wedowski hereinafter). 
Regarding claim 20, claim 1 of patent 532 recites apparatus for producing extreme ultraviolet (EUV) radiation (claim 1, col. 26, lines 49-50), the apparatus comprising: 
a vacuum chamber (claim 1, col. 26, line 51); 
a collector mirror arranged in the vacuum chamber to have a primary focus at an irradiation region in the vacuum chamber (claim 1, col. 26, lines 52-54); 
a gas distribution system for adding gas to the vacuum chamber, the gas distribution system having an interface for interfacing with a source of a mitigation gas that mitigates, by chemical reaction, contamination of the collector mirror (claim 1, col. 26, lines 55-60); and 
a gas control system for controlling the gas distribution system, the gas control system having a state in which the mitigation gas from the source of gas is introduced into the interior of the vacuum chamber in a regulated manner by the gas distribution system (claim 1, col. 26, lines 61-65). Patent 532 does not appear to explicitly recite the mitigation gas comprising H2O2.
Wedowski discloses the mitigation gas comprising H2O2 (para. [0053], claim 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the mitigation gas comprising H2O2 as taught by Wedowski as the mitigation gas in the apparatus as recited by patent 532 since including wherein the mitigation gas comprises H2O2 is commonly used to decontaminate the optical element in a borderline carbonizing and oxidizing environment to efficiently decrease contamination during application of radiation (Wedowski, paras. [0014]-[0018], [0053], [0057]).
Regarding claim 21, claim 2 of patent 532 as modified by Wedowski recites wherein the collector mirror comprises a multilayer mirror comprising a capping layer and a plurality of underlying layers, the capping layer being arranged to protect the underlying layers from damage (see claim 2). 
Regarding claim 22, claim 3 of patent 532 as modified by Wedowski recites wherein the capping layer comprises an oxide (claim 3). 
Regarding claim 23, claim 4, claim 5 of patent 532 as modified by Wedowski recites wherein the capping layer comprises a nitride or a carbide (see claim 4 and claim 5). 
Regarding claim 24, claim 7 of patent 532 as modified by Wedowski recites wherein the gas distribution system is configured to add mitigation gas from the source of gas into the vacuum chamber by adding a quantity of mitigation gas to a flow of hydrogen-containing gas (claim 7). 
Regarding claim 25, claim 8 of patent 532 as modified by Wedowski recites wherein the gas distribution system is configured to mix the mitigation gas with an inert gas (claim 8). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 10, 12, 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehm et al. (WO 2016/055330, Ehm hereinafter; US PGPub 2017/0212433 referenced in the rejection below as an English language translation).  
Regarding claim 1, Ehm discloses apparatus (Fig. 1) comprising: 
a vacuum chamber (Fig. 1, para. [0050], EUV lithography system 1 includes vacuum environments 17); 
a reflective optical element arranged in the vacuum chamber (Fig. 1, reflective optical elements 8, 9, 10, 11, 13, 14 are disposed in the vacuum environments 17); 
a gas distribution system for adding gas to the vacuum chamber, the gas distribution system including an interface for interfacing with a source of oxygen- containing gas (Fig. 1, paras. [0054], [0062]-[0066], [0068]-[0069], feed device 27 includes a feed lines 25a, 25b, 25c to provide oxygen from a source to the vacuum environments 17); and 
a gas control system (Fig. 1, paras. [0016]-[0017], [0054], [0069], metering device 28) configured to control the gas distribution system to supply the oxygen-containing gas to the vacuum chamber until a partial pressure of the oxygen-containing gas reaches a first value, ceasing supply of the oxygen-containing gas to the vacuum chamber until the partial pressure of the oxygen-containing gas reaches a second value less than the first value, and resuming supply of the oxygen-containing gas to the vacuum chamber until the partial pressure of the oxygen-containing gas reaches a third value greater than the second value (Fig. 1, paras. [0016]-[0017], [0054], [0065], [0068]-[0069], metering device 28 controls the supply of oxygen from feed device 27 with feed lines 25a-c into the vacuum environment based on the partial pressure of the oxygen. The metering device 28 controls the partial pressure of oxygen by closed-loop control based on measured sensor data; thus, the metering device 28 supplies the oxygen to the vacuum environment 17 until the desired oxygen partial pressure is reached and resumes supply after the pressure has dropped to a second value to again maintain the partial pressure to a third value).
Regarding claim 7, Ehm discloses further comprising a gas pressure sensor arranged to sense a partial pressure of the oxygen-containing gas in the vacuum chamber and to generate a first signal indicative of the partial pressure to the gas control system, and wherein the gas control system controls supply of the oxygen-containing gas based at least in part on the first signal (Fig. 1, paras. [0017], [0054], [0065], [0068]-[0069], metering device 28 controls the oxygen partial pressure based on sensors that measure the oxygen partial pressure and provide the measurement signal to metering device 28).
Regarding claim 9, Ehm discloses wherein the gas pressure sensor is arranged to sense the partial pressure of the oxygen-containing gas proximate to the reflective optical element (Fig. 1, paras. [0017], [0038], [0054], [0065], [0068]-[0069], the sensors used to measure oxygen partial pressure is arranged in the regions of the optical surfaces of the reflective optical elements).
Regarding claim 10, Ehm discloses a method of prolonging an operational lifetime of a reflective surface in a vacuum chamber of an EUV source (Fig. 1, paras. [0014], [0054], [0062]-[0066], [0068]-[0069]), the method comprising the steps of: 
providing a gas supply system operative to supply at least a first gas and a second gas to the vacuum chamber, the second gas comprising oxygen (Fig. 1, paras. [0054], [0062]-[0066], [0068]-[0069], feed device 27 includes a feed lines 25a, 25b, 25c to provide a purge gas and oxygen from a source to the vacuum environments 17); 
sensing a partial pressure in the vacuum chamber of at least one of the first gas and the second gas (Fig. 1, paras. [0017], [0062], [0069], the partial pressure of oxygen is sensed); 
controlling the gas supply system to supply the second gas based at least in part on the sensed partial pressure (Fig. 1, paras. [0017], [0054], [0065], [0068]-[0069], metering device 28 controls the supply of oxygen from feed device 27 with feed lines 25a-c into the vacuum environment based on the partial pressure of the oxygen. The metering device 28 controls the partial pressure of oxygen by closed-loop control based on measured sensor data).
Regarding claim 12, Ehm discloses a method of prolonging an operational lifetime of a reflective surface in a vacuum chamber of an EUV source (Fig. 1, paras. [0014], [0054], [0062]-[0066], [0068]-[0069]), the method comprising the steps of: 
(a) supplying an oxygen-containing gas to the vacuum chamber (Fig. 1, paras. [0054], [0062]-[0066], [0068]-[0069], feed device 27 includes a feed lines 25a, 25b, 25c to provide oxygen to the vacuum environments 17);
(b) ceasing supplying the oxygen-containing gas to the vacuum chamber when a partial pressure of the oxygen-containing gas reaches a first value (Fig. 1, paras. [0016]-[0017], [0054], [0065], [0068]-[0069], metering device 28 controls the partial pressure of oxygen by closed-loop control based on measured sensor data; thus, the metering device 28 controls the feed device 27 to supply the oxygen to the vacuum environment 17 until the desired oxygen partial pressure is reached); 
(c) supplying more oxygen-containing gas to the vacuum chamber when the partial pressure of the oxygen-containing gas reaches a second value less than the first value (Fig. 1, paras. [0016]-[0017], [0054], [0065], [0068]-[0069], metering device 28 controls the partial pressure of oxygen by closed-loop control based on measured sensor data; thus, the metering device 28 supplies the oxygen to the vacuum environment 17 until the desired oxygen partial pressure is reached and resumes supply after the pressure has dropped to a second value to again maintain the partial pressure to a third value); 
(d) ceasing supplying the oxygen-containing gas to the vacuum chamber when the partial pressure of the oxygen-containing gas reaches a third value greater than the second value (Fig. 1, paras. [0016]-[0017], [0054], [0065], [0068]-[0069], metering device 28 controls the partial pressure of oxygen by closed-loop control based on measured sensor data; thus, the metering device 28 supplies the oxygen to the vacuum environment 17 until the desired oxygen partial pressure is reached and resumes supply after the pressure has dropped to a second value to again maintain the partial pressure to a third value greater than the below threshold value); and 
(e) repeating steps (c) and (d) to maintain the partial pressure of the oxygen-containing gas between the first value and the second value (Fig. 1, paras. [0016]-[0017], [0054], [0065], [0068]-[0069], metering device 28 controls the partial pressure of oxygen by closed-loop control based on measured sensor data and therefore repeats the control steps as necessary to maintain the oxygen partial pressure within the desired process window).
Regarding claim 13, Ehm discloses wherein the third value is substantially equal to the first value (Fig. 1, paras. [0016]-[0017], [0054], [0065], [0068]-[0069], metering device 28 controls the partial pressure of oxygen by closed-loop control based on measured sensor data; thus, the metering device 28 controls the oxygen flow to the vacuum environment 17 to obtain a desired oxygen partial pressure).
Regarding claim 18, Ehm discloses wherein each of steps (b), (c), and (d) comprises directly sensing a partial pressure of the oxygen-containing gas in the vacuum chamber (Fig. 1, paras. [0017], [0054], [0065], [0068]-[0069], sensors measure the oxygen partial pressure and provide the measurement signals to metering device 28 during control the partial pressure).
Regarding claim 19, Ehm discloses wherein each of steps (b), (c), and (d) comprises sensing a partial pressure of the oxygen-containing gas in the vacuum chamber proximate to the reflective surface (Fig. 1, paras. [0017], [0038], [0054], [0065], [0068]-[0069], the sensors used to measure oxygen partial pressure is arranged in the regions of the optical surfaces of the reflective optical elements).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ehm as applied to claim 1 above, and further in view of Kanehira et al. (US PGPub 2008/0304031, Kanehira hereinafter).  
Regarding claim 2, Ehm discloses wherein the reflective optical element comprises a multilayer mirror comprising a capping layer and a plurality of underlying layers, with the capping layer being composed and arranged to protect the underlying layers from damage (Fig. 1, paras. [0051]-[0052], the reflective optical elements 8, 9, 10, 11, 13, 14 are provided with a multilayer coating 19 with a capping layer 21 at the top of the reflective coating 19 to protect the underlying pairs 20 from damage), but Ehm does not appear to explicitly describe the capping layer comprising an oxide.
Kanehira discloses the capping layer comprising an oxide (para. [0022], a capping layer for the multilayer film on the optical element includes titanium oxide). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a capping layer comprising an oxide as taught by Kanehira as the capping layer in the apparatus as taught by Ehm since including wherein the capping layer comprising an oxide is commonly used to provide improved performance and lifetime of the optical element (Kanehira, para. [0022]). 
Regarding claim 3, Ehm as modified by Kanehira discloses wherein the oxide comprises a metal oxide (Kanehira, para. [0022], a capping layer for the multilayer film on the optical element includes titanium oxide). 

Claims 4, 6, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ehm as applied to claims 1 and 12 above, and further in view of Wedowski et al. (US PGPub 2005/0104015, Wedowski hereinafter). 
Regarding claim 4, Ehm does not appear to explicitly describe wherein the oxygen-containing gas comprises H2O2.
Wedowski discloses wherein the oxygen-containing gas comprises H2O2 (Fig. 1, paras. [0053], [0093], [0095], claim 7, hydrogen peroxide is supplied to the vacuum chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the oxygen-containing gas comprises H2O2 as taught by Wedowski as the oxygen-containing gas in the apparatus as taught by Ehm since including wherein the oxygen-containing gas comprises H2O2 is commonly used to decontaminate the optical element in a borderline carbonizing and oxidizing environment to efficiently decrease contamination during application of radiation (Wedowski, paras. [0014]-[0018], [0053], [0057]).
	Regarding claim 6, Ehm does not appear to explicitly describe wherein the oxygen-containing gas is mixed with argon or helium.
Wedowski discloses wherein the oxygen-containing gas is mixed with argon or helium (Fig. 1, paras. [0051], [0053], [0093], [0095], claim 7, argon or helium is added to the gases in the atmosphere). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the oxygen-containing gas is mixed with argon or helium as taught by Wedowski in the apparatus as taught by Ehm since including wherein the oxygen-containing gas is mixed with argon or helium is commonly used to influence the reaction rate of the gases for efficient reduction in contamination during application of radiation (Wedowski, paras. [0014]-[0018], [0051], [0053], [0057]).
Regarding claim 14, Ehm does not appear to explicitly describe wherein the oxygen-containing gas comprises H2O.
Wedowski discloses wherein the oxygen-containing gas comprises H2O (Fig. 1, paras. [0049], [0093], [0095], claim 7, water is added to the vacuum chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the oxygen-containing gas comprises H2O as taught by Wedowski as the oxygen-containing gas in the method as taught by Ehm since including wherein the oxygen-containing gas comprises H2O is commonly used to change the ratio of residual gas components as desired to decontaminate the optical element during application of radiation (Wedowski, paras. [0014]-[0018], [0049]).
Regarding claim 15, Ehm does not appear to explicitly describe wherein the oxygen-containing gas comprises H2O2.
Wedowski discloses wherein the oxygen-containing gas comprises H2O2 (Fig. 1, paras. [0053], [0093], [0095], claim 7, hydrogen peroxide is supplied to the vacuum chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the oxygen-containing gas comprises H2O2 as taught by Wedowski as the oxygen-containing gas in the method as taught by Ehm since including wherein the oxygen-containing gas comprises H2O2 is commonly used to decontaminate the optical element in a borderline carbonizing and oxidizing environment to efficiently decrease contamination during application of radiation (Wedowski, paras. [0014]-[0018], [0053], [0057]).
	Regarding claim 17, Ehm does not appear to explicitly describe wherein the oxygen-containing gas is mixed with an inert gas.
Wedowski discloses wherein the oxygen-containing gas is mixed with an inert gas (Fig. 1, paras. [0051], [0053], [0093], [0095], claim 7, an inert gas is added to the gases in the atmosphere). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the oxygen-containing gas is mixed with an inert gas as taught by Wedowski in the method as taught by Ehm since including wherein the oxygen-containing gas is mixed with an inert gas is commonly used to influence the reaction rate of the gases for efficient reduction in contamination during application of radiation (Wedowski, paras. [0014]-[0018], [0051], [0053], [0057]).

Claims 5, 8, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ehm as applied to claims 1, 10, and 12 above, and further in view of Shiuchi et al. (US PGPub 2007/0030466).
Regarding claim 5, Ehm does not appear to explicitly describe wherein the oxygen-containing gas comprises O3.
Shiuchi discloses wherein the oxygen-containing gas comprises O3 (Fig. 1, para. [0060], the deterioration suppressing gas from gas source 86b is ozone). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the oxygen-containing gas comprises O3 as taught by Shiuchi as the oxygen-containing gas in the apparatus as taught by Ehm since including wherein the oxygen-containing gas comprises O3 is commonly used as an oxidizing gas to suppress deterioration of an optical system of a lithography apparatus (Shiuchi, paras. [0006]-[0010], [0060]).
Regarding claim 8, Ehm does not appear to explicitly describe wherein the gas pressure sensor indirectly senses the partial pressure of the oxygen-containing gas by sensing a partial pressure of at least one gas other than the oxygen-containing gas.
Shiuchi discloses wherein the gas pressure sensor indirectly senses the partial pressure of the oxygen-containing gas by sensing a partial pressure of at least one gas other than the oxygen-containing gas (Fig. 1, paras. [0042]-[0043], [0051]-[0054], [0059], [0068], [0070], mass spectrometry apparatus 87 functions as a partial pressure sensor for detecting the partial pressures oxygen-containing gas and the coating forming gas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the gas pressure sensor indirectly senses the partial pressure of the oxygen-containing gas by sensing a partial pressure of at least one gas other than the oxygen-containing gas as taught by Shiuchi in the apparatus as taught by Ehm since including wherein the gas pressure sensor indirectly senses the partial pressure of the oxygen-containing gas by sensing a partial pressure of at least one gas other than the oxygen-containing gas is commonly used to accurately control the supply of different gases to the vacuum chamber of an EUV lithography apparatus to provide improved transmission and exposure performance (Shiuchi, paras. [0006]-[0007], [0009], [0022]-[0023], [0026], [0036], [0052]). 
Regarding claim 11, Ehm does not appear to explicitly describe wherein the sensing step comprises sensing a partial pressure of the first gas.
Shiuchi discloses wherein the sensing step comprises sensing a partial pressure of the first gas (Fig. 1, paras. [0042]-[0043], [0051]-[0054], [0059], [0068], [0070], mass spectrometry apparatus 87 monitors the partial pressures of multiple gases). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the sensing step comprises sensing a partial pressure of the first gas as taught by Shiuchi in the sensing step in the method as taught by Ehm since including wherein the sensing step comprises sensing a partial pressure of the first gas is commonly used to accurately control the supply of different gases to the vacuum chamber of an EUV lithography apparatus to provide improved transmission and exposure performance (Shiuchi, paras. [0006]-[0007], [0009], [0022]-[0023], [0026], [0036], [0052]). 
Regarding claim 16, Ehm does not appear to explicitly describe wherein the oxygen-containing gas comprises O3.
Shiuchi discloses wherein the oxygen-containing gas comprises O3 (Fig. 1, para. [0060], the deterioration suppressing gas from gas source 86b is ozone). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the oxygen-containing gas comprises O3 as taught by Shiuchi as the oxygen-containing gas in the method as taught by Ehm since including wherein the oxygen-containing gas comprises O3 is commonly used as an oxidizing gas to suppress deterioration of an optical system of a lithography apparatus (Shiuchi, paras. [0006]-[0010], [0060]).

Claims 20, 21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ehm in view of Wedowski et al. (US PGPub 2005/0104015, Wedowski hereinafter).
Regarding claim 20, Ehm discloses apparatus for producing extreme ultraviolet (EUV) radiation (Fig. 1, paras. [0048]-[0049], [0069], EUV lithography system 1), the apparatus comprising: 
a vacuum chamber (Fig. 1, para. [0050], EUV lithography system 1 includes vacuum environments 17); 
a collector mirror arranged in the vacuum chamber to have a primary focus at an irradiation region in the vacuum chamber (Fig. 1, paras. [0049], [0067], mirror 8 is disposed in the vacuum environment 17 and focuses the EUV radiation in the vacuum chamber); 
a gas distribution system for adding gas to the vacuum chamber, the gas distribution system having an interface for interfacing with a source of a mitigation gas that mitigates, by chemical reaction, contamination of the collector mirror (Fig. 1, paras. [0012]-[0014], [0054], [0058], [0062]-[0069], feed device 27 includes feed lines 25a, 25b, 25c to provide oxygen from a source to the vacuum environments 17 including the mirror 8. The oxygen counteracts the deposition on the optical surfaces); and 
a gas control system (Fig. 1, paras. [0016]-[0017], [0054], [0069], metering device 28) for controlling the gas distribution system, the gas control system having a state in which the mitigation gas from the source of gas is introduced into the interior of the vacuum chamber in a regulated manner by the gas distribution system (Fig. 1, paras. [0016]-[0017], [0054], [0062]-[0069], metering device 28 controls the supply of oxygen from feed device 27 with feed lines 25a-c into the vacuum environment 17 based on the partial pressure of the oxygen). Ehm does not appear to explicitly describe wherein the mitigation gas comprising H2O2. 
Wedowski discloses the mitigation gas comprising H202 (Fig. 1, paras. [0053], [0093], [0095], claim 7, hydrogen peroxide is supplied to the vacuum chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included mitigation gas comprising H2O2 as taught by Wedowski as the mitigation gas in the apparatus as taught by Ehm since including mitigation gas comprising H2O2 is commonly used to decontaminate the optical element in a borderline carbonizing and oxidizing environment to efficiently decrease contamination during application of radiation (Wedowski, paras. [0014]-[0018], [0053], [0057]).
Regarding claim 21, Ehm as modified by Wedowski discloses wherein the collector mirror comprises a multilayer mirror comprising a capping layer and a plurality of underlying layers, the capping layer being arranged to protect the underlying layers from damage (Ehm, Fig. 1, paras. [0049], [0051]-[0052], [0067], the reflective optical element 8 is provided with a multilayer coating 19 with a capping layer 21 at the top of the reflective coating 19 to protect the underlying pairs 20 from damage).
Regarding claim 24, Ehm as modified by Wedowski discloses wherein the gas distribution system is configured to add mitigation gas from the source of gas into the vacuum chamber by adding a quantity of mitigation gas to a flow of hydrogen-containing gas (Ehm, Fig. 1, paras. [0014], [0016]-[0017], [0027], [0054], [0056], [0062]-[0069], the metering device 28 controls the supply of oxygen from feed device 27 with feed lines 25a-c into the vacuum environment 17 in addition to feeding hydrogen to the vacuum environment). 
	Regarding claim 25, Ehm does not appear to explicitly describe wherein the gas distribution system is configured to mix the mitigation gas with an inert gas.
Wedowski discloses wherein the gas distribution system is configured to mix the mitigation gas with an inert gas (Fig. 1, paras. [0051], [0053], [0093], [0095], claim 7, an inert gas is added to the gases in the atmosphere). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the gas distribution system is configured to mix the mitigation gas with an inert gas as taught by Wedowski in the apparatus as taught by Ehm since including wherein the gas distribution system is configured to mix the mitigation gas with an inert gas is commonly used to influence the reaction rate of the gases for efficient reduction in contamination during application of radiation (Wedowski, paras. [0014]-[0018], [0051], [0053], [0057]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ehm as modified by Wedowski as applied to claim 21 above, and further in view of Kanehira et al. (US PGPub 2008/0304031, Kanehira hereinafter).  
Regarding claim 22, Ehm as modified by Wedowski does not appear to explicitly describe wherein the capping layer comprises an oxide.
Kanehira discloses wherein the capping layer comprises an oxide (para. [0022], a capping layer for the multilayer film on the optical element includes titanium oxide). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a capping layer comprises an oxide as taught by Kanehira as the capping layer in the apparatus as taught by Ehm as modified by Wedowski since including wherein the capping layer comprises an oxide is commonly used to provide improved performance and lifetime of the optical element (Kanehira, para. [0022]). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ehm as modified by Wedowski as applied to claim 20 above, and further in view of Ehm et al. (US PGPub 2010/0071720, Ehm 720 hereinafter). 
Regarding claim 23, Ehm as modified by Wedowski does not appear to explicitly describe wherein the capping layer comprises a nitride or a carbide. 
Ehm 720 discloses wherein a capping layer comprises a nitride or a carbide (paras. [0043], [0049], claims 11, 23, 36, the capping layer for a multi-layer mirror includes a nitride or carbide). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the capping layer comprises a nitride or a carbide as taught by Ehm 720 as the capping layer in the apparatus as taught by Ehm as modified by Wedowski since including wherein the capping layer comprises a nitride or a carbide is commonly used to extend the service life of the optical element by using more inactive materials as the capping layer. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882